Citation Nr: 0024985	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post 
synovectomy (residuals of a left ankle sprain), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran had verified active service from May 1963 to 
March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case has been subsequently 
transferred to the RO in Los Angeles, California.

This case was the subject of a Board hearing in July 1997, 
and a Board remand dated in December 1997.


FINDINGS OF FACT

The veteran has failed to appear for two VA examinations, 
required for accurate evaluation of his left ankle 
disability, without good cause shown, and has not attempted 
to keep VA apprised of his current mailing address.


CONCLUSION OF LAW

The claim for entitlement to an increased rating for status 
post synovectomy (residuals of a left ankle sprain), 
currently rated as 10 percent disabling, must be denied.  38 
C.F.R. § 3.655(a),(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.655 pertains to cases where entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination was scheduled in 
conjunction with a claim for increase, and the claimant fails 
to appear without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(a),(b) (1999).  

In the present case, the RO has made multiple attempts to 
contact the veteran at his two most recent addresses of 
record.  The RO's efforts are sufficient to satisfy the RO's 
duty to assist the veteran in development of his claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  One address 
was provided by the veteran at his December 1997 Board 
hearing.  The source of a second, subsequent address is not 
entirely clear, but is set forth in a deferred rating 
decision in March 1999 as the veteran's new address.  VA has 
sent supplemental statements of the case and notifications of 
VA examinations to both addresses.  The veteran did not 
report for scheduled VA examinations in March 1999 and 
October 1999.  In a supplemental statement of the case sent 
to both the new and old addresses in October and November 
1999, the veteran was advised that if he was willing to 
report for a VA examination, he could notify the RO, with his 
current mailing address on any correspondence.  It appears 
that the supplemental statement of the case was returned as 
undeliverable at both addresses.  In any event, the RO has 
not heard from the veteran since July 1997.  Since that time, 
he has not kept the RO apprised of an address at which he may 
reliably be reached.

In light of the foregoing, the Board finds that the veteran 
failed to appear for VA examinations in March 1999 and 
October 1999, without good cause shown.  The substantial 
quantity of medical records in the claims file do not contain 
a focussed and thorough evaluation of the veteran's service-
connected left ankle disability.  Entitlement to an increased 
rating for the left ankle disability could not be established 
without a thorough and contemporaneous VA examination.  
Accordingly, because the veteran has failed to attend the 
most recently scheduled VA examinations, his claim for an 
increased rating for left ankle disability must be denied.  
38 C.F.R. § 3.655(a),(b) (1999).


ORDER

The claim for entitlement to an increased rating for status 
post synovectomy (residuals of a left ankle sprain), 
currently evaluated as 10 percent disabling, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

